Citation Nr: 1213425	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  11-32 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1958 to June 1978.  He received various decorations including the Vietnam Service Medal, the Republic of Vietnam Campaign Medal, and the Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 RO rating decision that denied service connection for prostate cancer, to include as due to Agent Orange exposure.  The Veteran provided testimony at a personal hearing at the RO in May 2011.  In March 2012, the Veteran testified at a Board videoconference hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence shows that the Veteran set foot in the Republic of Vietnam at the Tan Son Nhut Air Base in Saigon.  

2.  The Veteran is diagnosed with prostate cancer that is compensably disabling.  


CONCLUSION OF LAW

The Veteran's prostate cancer is presumed to have been incurred as a result of Agent Orange exposure during his active service in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for prostate cancer, to include as due to Agent Orange exposure.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.)  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran contends that he has prostate cancer that is related to service, to include as due to Agent Orange exposure in Vietnam.  He also alleges that he was exposed to Agent Orange while serving at the Takhli Royal Thai Air Force Base in Thailand.  He specifically reports that he had boots on the ground in the Republic of Vietnam.  The Veteran indicates that he flew on a flight from Travis Air Force Base in California to the Philippines, and then he subsequently landed at Tan Son Nhut Air Base in Saigon, Vietnam.  He states that when they landed, it was announced that everybody had to get off the airplane due to a fuel line or oil leak that had to be repaired.  He reports that he visited a garden while he was waiting at the terminal.  The Veteran indicates that he was on the ground for approximately two hours.  

The Veteran further maintains that he worked on airplanes that sprayed Agent Orange in Vietnam, and possibly in Thailand, while he was stationed at the Takhli Royal Thai Air Force Base in Thailand.  The Veteran also indicates that he walked around the perimeter of the Takhli Royal Thai Air Force Base on numerous occasions and that he was exposed to Agent Orange.  He reports that his duties frequently took him to the base perimeter, including the "Last Chance" F-105 pre-launch and recovery areas at the end of the runways.  

As noted above, the Veteran had active service from June 1958 to June 1978.  His service personnel records indicate that he served in Thailand from August 1969 to August 1970 at the Takhli Royal Thai Air Force Base.  The Veteran received various decorations including the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  The Veteran was also awarded the Bronze Star Medal for meritorious service as a noncommissioned officer in charge of the Communications Section, 355th Avionics Maintenance Squadron, Takhli Royal Thai Air Force Base, Thailand, while engaged in ground operations against an opposing armed force from August 1969 to August 1970.  

The Board notes that at a March 2012 Board hearing, the Veteran specifically reported that he had boots on the ground in the Republic of Vietnam.  The Veteran indicated that he flew on a flight that landed at Tan Son Nhut Air Base in Saigon, Vietnam, and that he was on the ground for approximately two hours.  The Board finds that the Veteran's testimony that he set foot at the Tan Son Nhut Air Base in Saigon, Vietnam, is very credible, especially in light of the meritorious service shown pursuant to his service personnel records.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, the Board finds that the Veteran is entitled to the presumption of exposure to Agent Orange.  

The Veteran's service treatment records show no complaints, findings, or diagnoses of prostate cancer.  

Post-service private and VA treatment records indicate that the Veteran has been diagnosed with prostate cancer.  

For example, a May 2003 surgical pathology report from the Inova Fair Oaks Hospital relates final diagnoses including prostatic adenocarcinoma.  

The evidence of record indicates that the Veteran set foot in the Republic of Vietnam at the Tan Son Nhut Air Base in Saigon.  His post-service treatment records reflect that he is diagnosed with prostate cancer.  Accordingly, service connection is warranted on a presumptive basis due to the Veteran's presumed exposure to Agent Orange in Vietnam.  38 C.F.R. §§ 3.307, 3.309(e).  Therefore, the claim is granted.  


ORDER

Service connection for prostate cancer is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


